Citation Nr: 9932315	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  96-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972 following which he was honorably discharged.  He also 
served on active duty from October 1977 until May 1984, 
following which he was discharged under other than honorable 
conditions.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a December 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied service connection for PTSD.  

In addition to with the veteran's claim of entitlement to 
service connection for PTSD, a review of the record suggests 
that a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD has also been raised.  
The Board notes that in a December 1987 rating action a claim 
of entitlement to service connection for a nervous condition 
was denied.  That determination was not appealed and 
accordingly, that claim can only be reopened if new and 
material evidence has been submitted in conjunction with that 
claim since the evidence considered at the time of the 
December 1987 rating action.  See 38 C.F.R. § 3.156 (1999).  
The issue of entitlement to service connection for a 
psychiatric disorder other than PTSD and the related issue of 
whether new and material evidence has been submitted to 
reopen that claim will therefore be discussed herein.  



FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a nervous condition was originally denied by the RO in 
December 1987.  The veteran received notification of the 
denial of his claim in January 1988.  He did not appeal and 
the decision became final one year from the date of 
notification.

2.  Evidence submitted since the December 1987 RO decision is 
new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded.  

4.  The evidence reflects that a current diagnosis of 
dysthymic disorder has been made; however, the service 
medical records were negative for any evidence of a 
psychiatric disorder and the weight of the evidence does not 
establish that the veteran's claimed psychiatric condition 
has been etiologically linked by competent medical evidence 
to service.

5.  The record contains one diagnosis of PTSD which is not 
based stressors which the veteran experienced during service 
and which are therefore not corroborated by service records 
or any other credible supportive evidence.  The evidence also 
includes several competent medical opinions which state that 
the veteran does not meet the clinical criteria for a 
diagnosis of PTSD.  



CONCLUSIONS OF LAW

1.  The RO's December 1987 rating decision which denied 
service connection for a nervous condition was not appealed 
and became final one year after the veteran was notified of 
the decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.200, 20.201, 20.202, 20.302, 20.1103 (1999).

2.  Evidence submitted since the RO's 1987 decision is new 
and material; thus, the veteran's claim of entitlement to 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

4.  A psychiatric disability (other than PTSD), currently 
diagnosed as dysthymic disorder, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1999).

5.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102 and 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a psychiatric 
disorder, specifically to include PTSD.  In the interest of 
clarity, the Board will initially review pertinent law and 
regulations.  The factual background of this case will then 
be discussed.  Finally, the Board will analyze the claim and 
render a decision.


Applicable Law and Regulations

Service connection

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be shown 
directly or, for certain "chronic diseases" including 
psychoses, is presumed, if the disease manifested to a degree 
of 10 percent or more within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1999).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that there are three requisite elements for eligibility for 
service connection for PTSD.  These three elements consist of 
(1) a current, clear medical diagnosis of PTSD, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor.  With regard to the first element, the 
Court stated that a "clear diagnosis" should be an 
"unequivocal" one.  10 Vet. App. at 139.

Finality/new and material evidence

In general, RO decisions which are unappealed become final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened (as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Well grounded claims

As discussed above, once a claim is reopened based on new and 
material evidence, the Board must decide whether that claim 
is well grounded.  The Court has defined a well-grounded 
claim as a claim which is plausible, that is meritorious on 
its own, or is capable of substantiation.  If he has not 
filed such a claim, the appeal must fail. 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet App. 78, 81 (1990).  Case 
law provides that, although a claim need not be conclusive to 
be well grounded, a veteran must submit some supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Dixon v. Derwinski, 
3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis), (2) the incurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence), and (3) 
a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Factual Background

On enlistment examination conducted in April 1970, 
psychiatric evaluation was normal.  The service medical 
records from the first (honorable) period of enlistment did 
not include any record of complaints, findings, treatment or 
a diagnosis of a psychiatric disorder.  Upon separation 
examination, apparently conducted in February 1972, 
psychiatric evaluation was normal.  No combat service is 
shown.

The records from the veteran's second period of service 
(other than honorable) showed that upon enlistment 
examination conducted in September 1977, psychiatric 
evaluation was normal.  Upon periodic physical examination 
conducted in December 1980, psychiatric evaluation was again 
normal.  No combat is shown.

The service medical records for the veteran's second period 
of service also showed that the veteran was charged with a 
crime in March 1984 for which he was to be tried by court 
martial.  In conjunction with charges against the veteran, he 
underwent a mental status evaluation in May 1984.  The 
evaluation revealed that the veteran's behavior was normal, 
that he was fully alert and oriented, that his mood was 
unremarkable and his thought process was clear and that his 
thought content was normal and his memory was good.  The 
overall impression was that the veteran had the mental 
capacity to understand and participate in the proceedings and 
that he was mentally responsible.  However, in lieu of a 
trial by court martial the veteran received a discharge under 
other than honorable conditions.

Upon separation evaluation conducted in May 1984, the veteran 
noted trouble sleeping and depression or excessive worry, 
which was described by the examiner as situational [see the 
preceding paragraph].  A psychiatric evaluation was normal. 

There is no pertinent medical evidence for several years 
after service.

The veteran filed his original claim of entitlement to 
service connection for a nervous condition in July 1987.  By 
rating action of December 1987, the RO denied the claim of 
entitlement to service connection for a nervous condition.  
That decision was not appealed.  

The veteran filed a claim of entitlement to service 
connection for PTSD in June 1995.  The veteran contended that 
being drafted had ruined his family life and led to his 
mental problems.

In July 1995, the veteran completed a PTSD questionnaire 
which had been sent to him from the RO.  He indicated therein 
that he had not had any combat duty assignments.  By rating 
action of September 1995, the RO denied the claim of 
entitlement to service connection for PTSD.

A VA PTSD examination was conducted in November 1995.  The 
veteran reported that his first period of service was 
traumatic and that he was drafted but his twin brother 
wasn't, and that his drafting broke up his family and 
eventually led to a divorce from his wife.  The examiner 
opined that the veteran clearly did not meet a diagnosis of 
PTSD related to the military since he did not experience 
events which were out of the range of normal human 
experience.  It was opined that over the years the veteran 
had experienced problems functioning both socially and 
occupationally.  The examiner opined that this was mainly due 
to marijuana and alcohol abuse.  It was also noted that the 
veteran reported feeling sad a lot and had some vegetative 
symptoms of depression which had not particularly changed 
over the years and was probably related to drug and alcohol 
abuse.  The examiner concluded that the veteran did not meet 
the criteria for a major depressive episode, but would be 
more appropriately classified as having dysthymia, which the 
examiner did not think was service connected.  Axis I 
diagnoses of dysthymia and cannabis/alcohol abuse dependence 
were made.

By rating action of December 1995, the RO denied entitlement 
to service connection for PTSD. 

In February 1996, the veteran submitted a Notice of 
Disagreement and additional evidence in the form of a private 
psychodiagnostic examination conducted in December 1991 
showing that a diagnosis of continuous alcohol dependence was 
made in addition to ruling out mild dementia associated with 
alcoholism.  It was concluded that the veteran's alcoholism 
was his major impediment to working and that the prognosis 
for substantial improvement was very poor as motivation 
seemed low.  It was noted that he had significant memory 
deficits which were likely to be secondary to his lengthy 
history of alcohol usage.  In fact, it was commented that the 
veteran's memory and orientation seemed so poor that he might 
have mild dementia secondary to long-term alcohol usage. 

By rating action of February 1996, the RO denied entitlement 
to service connection for PTSD.  A substantive appeal was 
filed in March 1996.

In May 1996 a private report from a doctor of education was 
received.  It was reported that the veteran had attempted 
suicide and had a history of drug and alcohol abuse which was 
the result of being in the military and away from his family.  
It was the doctor's educational opinion that the veteran 
suffered from PTSD brought about from being drafted in the 
military at an early age and leaving his family.  The doctor 
also strongly felt that a number of factors such as 
nightmares, problems sleeping, separation from immediate 
family members and the use of alcohol and drugs to cope with 
problems and obsessive thoughts of the military reinforced 
his symptoms of PTSD.

The veteran presented testimony at a hearing held at the RO 
in March 1997.  The veteran testified that he and his twin 
brother were drafted when they were approximately 19 or 20 
years old and that although they both passed the test, only 
he was inducted.  The veteran stated that at the time he was 
inducted he was married and had two children, aged 11 months 
and 1 month.  The veteran testified that he was divorced 
during service.  He stated that problems with drugs and 
alcohol resulted from his military service and that his 
current symptomatology included trouble sleeping and 
nightmares.  He indicated that he was receiving counseling 
for PTSD and was taking medication.

A private report dated in July 1996 authored by a clinical 
social worker showed that diagnoses of major depression and 
alcohol dependence in early remission were made.

A statement from a private therapist dated in May 1997 was 
also submitted indicating that the veteran had been seen for 
three therapy sessions beginning in March 1997.  It was 
indicated therein that a conclusive diagnosis was difficult 
to make but that the veteran fit the symptoms of major 
depressive disorder and generalized anxiety disorder, and 
that substance-induced mood and anxiety disorder would need 
to be ruled out.  It was also mentioned that although the 
veteran exhibited many traits of PTSD, no life threatening 
trauma had been reported.

The veteran was seen for a private medical evaluation in 
August 1997 with complaints of depression and suicidal 
ideation.  The examiner indicated that it appeared that the 
veteran had long-term depression probably secondary to heavy 
and long-term alcohol and other drug use.  It was noted that 
he had quite a bit of bitterness about being drafted and kept 
referring to that as a turning point in his life where things 
started to go downhill.  Diagnoses of moderate, recurrent, 
major depression and alcohol abuse were made.

The veteran was seen for a second private medical evaluation 
in September 1997 with complaints of depression.  The 
evaluation stated that the veteran reported that he had PTSD, 
although he was not in combat and by strict criteria did not 
meet the criteria for PTSD.  It was noted that the veteran 
claimed that his PTSD symptoms were due to being separated 
from his family when in the service.  Diagnoses of moderate, 
recurrent, major depression, and rule out panic disorder 
without agoraphobia, were made.

A VA examination for mental disorders was conducted in 
February 1998.  The examiner opined that the veteran appeared 
to meet the DSM-IV criteria for chronic dysthymic disorder 
for a greater than 25-year duration.  It was stated that the 
veteran's symptoms of dysthymic disorder appeared to have 
first surfaced after he was forced to separate from his wife 
and two infant children in 1970.  The examiner opined that 
the symptoms of depression noted in 1984 were the same as 
those currently consistent with a diagnosis of dysthymic 
disorder.  Diagnoses of dysthymic disorder since 1972 and 
cannabis and alcohol abuse in partial remission, were made.

VA medical records dated from 1995 to 1997 were received for 
the record in April 1999.  A March 1997 record indicated that 
the veteran presented himself in a manner suggestive of 
current substance abuse.

In August 1999, the VA examiner who had examined the veteran 
in February 1998 provided an addendum to that examination 
report.  He indicated that on review he could not find any 
other medical findings which supported a diagnosis of 
dysthymic disorder to 1970.  He noted that in the February 
1998 examination report, he stated that the veteran's 
symptoms of depression first surfaced when he was forced to 
separate from his wife and two infant children in 1970, not 
in 1972.  The examiner explained that such diagnosis was 
based solely on the veteran's history as described by the 
veteran, as well as by reports from other mental health 
providers who noted that the veteran had been depressed since 
the 1970's and had made multiple suicide attempts.  

In a supplemental statement of the case issued in September 
1999, the RO denied the claim of entitlement to service 
connection for PTSD.

Analysis

New and material evidence

The original December 1987 rating decision denying service 
connection for a nervous condition was not appealed within 
the applicable one-year time period.  Thus, that decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.200, 20.201, 20.202, 20.302, 20.1103.  In order to reopen 
the claim, new and material evidence must have been 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

After having carefully reviewed the evidence, the Board is of 
the opinion that the VA examination report of February 1998 
constitutes new and material evidence for the purpose of 
reopening the veteran's claim of entitlement to service 
connection for a psychiatric disorder other than PTSD.  Upon 
VA examination conducted in 1998 a diagnosis of dysthymic 
disorder since 1972, was made, thereby providing evidence of 
both a current disability and a possible nexus to service 
which was not of record at the time of the December 1987 
denial of the claim.  

With respect to PTSD, there is a question of whether the June 
1995 claim for a disability specified as PTSD may be 
considered as a separate claim from the claim of entitlement 
to service connection for a nervous condition which was 
denied in December 1987 and became a final decision.  The 
claim of entitlement to service connection for PTSD was 
denied in September 1995 and the veteran appealed that 
decision in a timely manner.  

However, even if the claim for entitlement to service 
connection for PTSD was considered part and parcel of the 
original claim of entitlement to service connection for a 
nervous condition filed in July 1987 and denied in December 
1987, the evidence still reflects that new and material was 
submitted after that decision with which to reopen the claim.  
Of record is a private medical report from a doctor of 
education received in May 1996 at which time a diagnosis of 
PTSD was made.  There was no diagnosis of PTSD of record at 
the time of December 1987 denial of the claim and therefore 
new and material evidence has been submitted since December 
1987.

Well grounded claims

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Having reopened the veteran's claim, the next question is to 
determine whether the veteran's claim of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, is well grounded.

With respect to a current disability, the Board notes that 
the evidence contains a current diagnosis of PTSD as shown in 
a private medical report received in May 1996 and current 
diagnosis of a psychiatric disorder other than PTSD, 
diagnosed as dysthymic disorder.  Both conditions have been 
etiologically linked to service.  In this regard, the Board 
notes that the truthfulness of evidence is presumed in 
determining whether a claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Therefore, the Board finds this evidence 
sufficient for the purpose of determining that the claim of 
entitlement to service connection for a psychiatric disorder 
to include PTSD is well grounded.

Decision on the merits 

Once a claim has been determined to be well grounded, it is 
the responsibility of the Board to review all of the 
evidence.  See 38 U.S.C.A. § 7104.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In deciding a claim on the merits, the Board has the duty to 
assess the credibility and weight to be given to the 
evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) and cases cited therein.  The Board stresses that the 
preliminary presumption of credibility described in Justus 
and King, supra, does not apply at this stage of the 
analysis.

1.  Entitlement to service connection for PTSD.

As indicated above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Under the provisions of 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressors or stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  Moreau v. Brown, 9 Vet. App. 389, 394 
(1996) and 38 C.F.R. § 3.304(f).

In this case, the evidence contains only one diagnosis of 
PTSD.  This was made in May 1996 by a doctor of education, 
not doctor of medicine.  It was the doctor of education's 
opinion that the veteran suffered from PTSD brought about 
from being drafted in the military at an early age and 
leaving his family.  This individual also felt that a number 
of factors such as nightmares, problems sleeping, separation 
from immediate family members and the use of alcohol and 
drugs to cope with problems and obsessive thoughts of the 
military reinforced his symptoms of PTSD.

Clearly, this non-medical diagnosis of PTSD was not based 
upon a stressor reported by the veteran to have occurred 
during active service.  It is not even clear that the 
diagnosis was made based upon applicable DSM-IV criteria.  
Accordingly, the requirements of 38 C.F.R. § 3.304(f) are not 
met and service connection for PTSD is not warranted based on 
this evidence.  

The Board has taken into consideration the Court's 
determination in Cohen v. Brown, 10 Vet. App. 129 (1997).  
However, in the current case before the Board, it has been 
determined that the veteran has no confirmed stressor related 
to his active service.  In Cohen, the Board had conceded that 
a stressor existed.  In that case, the stressor was exposure 
to mortar and rocket attack while serving in the Vietnam War. 
Id. at 147-8.  The stressor in Cohen had been confirmed by 
the appellant's comrade.  Id.  In the current case before the 
Board, no stressor has been identified or verified. 

Furthermore, and most significantly, the evidence contains 
numerous medical opinions to the effect that the veteran does 
not have PTSD.  Upon VA PTSD examination conducted in 
November 1995, the examiner opined that the veteran clearly 
did not meet a diagnosis of PTSD related to the military 
since he did not experience events which were out of the 
range of normal human experience.  In a statement from a 
private therapist dated in May 1997 it was also mentioned 
that although the veteran exhibited many traits of PTSD, no 
life threatening trauma had been reported, and a diagnosis of 
PTSD was not made.  Upon a private medical evaluation in 
September 1997 it was stated that although the veteran 
reported that he had PTSD, he was not in combat and by strict 
criteria did not meet the criteria for PTSD.  Furthermore, 
upon VA examination for mental disorders conducted in 
February 1998 a diagnosis of PTSD was not made.  

In evaluating this evidence, the Board not only has taken 
into consideration the fact that the lone "diagnosis" of 
PTSD is outweighed by numerous opinions that the veteran does 
not have PTSD, but also that the person making such 
"diagnosis", a doctor of education, is not a medical 
doctor.  In Black v. Brown, 10 Vet. App. 279, 284 (1997), the 
Court indicated that specialized medical knowledge of the 
disorder at issue may be a factor in evaluating the probative 
value of evidence.  The Board accords the opinions of various 
medical doctors with specialties in psychiatry, both VA and 
private, greater weight than that of the doctor of education.

In summary, the preponderance of the evidence simply does not 
establish that the veteran has PTSD.  In the absence of a 
current disability, service connection may not be granted for 
such disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Although the veteran is entitled to the benefit of the doubt 
when the evidence supporting a grant of his claim and the 
evidence supporting a denial of his claim are in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  
As stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt rule has no application.  Id. at 56.  "A 
properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance."  Id. at 58.  In this case, for 
the reasons cited above, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
PTSD and the claim is therefore denied.

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.

Unlike the issue discussed immediately above, the record 
contains numerous and consistent medical reports pertaining 
to the existence of veteran's current psychiatric disability, 
which has been diagnosed as dysthymic disorder.  

The service medical records from both periods of service 
reflected that the veteran did not have any abnormal 
psychiatric evaluations either upon enlistment or separation 
from either his two periods of service.  Further, the records 
did not reflect that any evidence of complaints, findings, 
treatment or a diagnosis of a psychiatric condition was shown 
during either of the veteran's periods of service. 

The 1984 separation examination report does show that the 
veteran subjectively identified problems sleeping and 
symptoms of depression and excessive worry.  The Board points 
out that such symptoms were described by the examiner as 
situational, most certainly suggesting that they were related 
to the criminal charges which were pending against the 
veteran at that time.  Clinical psychiatric evaluation 
conducted upon separation was normal.  Furthermore the 
veteran also underwent a complete mental status evaluation in 
May 1994 in conjunction with the charges which were pending 
against him, which revealed no abnormalities.  Accordingly, 
there was no evidence of complaints, findings, treatment or a 
diagnosis of a psychiatric disorder shown during the 
veteran's second period of service.   

Post service evidence reflects that in December 1991, a 
private psychodiagnostic examination was conducted showing 
that a diagnosis of continuous alcohol dependence was made in 
addition to ruling out mild dementia associated with 
alcoholism.  No acquired psychiatric disability was shown at 
that time nor was any nexus between the condition diagnosed 
at that time and service established or even suggested.


The first evidence of any post-service psychiatric 
complaints, findings or treatment was shown in 1995, more 
than 10 years following the veteran's discharge from service.  
Upon VA PTSD examination conducted in November 1995, the 
veteran reported that his first period of service was 
traumatic that he was drafted but his twin brother wasn't, 
and that his drafting broke up his family and eventually led 
to a divorce from his wife.  The examiner opined that over 
the years the veteran had experienced problems functioning 
both socially and occupationally and indicated this was 
mainly due to marijuana and alcohol abuse.  The examiner 
indicated that the veteran's symptoms of depression were 
probably related to drug and alcohol abuse.  The examiner 
also concluded that the veteran did not meet the criteria for 
a major depressive episode, but would be more appropriately 
classified as having dysthymia, which the examiner did not 
think was service connected.

Thus, although this evidence reveals that a psychiatric 
disorder was made, there was no etiological link made between 
that condition and service, and in fact the diagnosed 
psychiatric condition was linked to drug and alcohol abuse.

On private medical evaluation in August 1997, the examiner 
indicated that it appeared that the veteran had long-term 
depression probably secondary to heavy and long-term alcohol 
and other drug use, thereby again establishing no etiological 
link between service and a diagnosed psychiatric disorder.  

On the other hand, upon VA examination for mental disorders 
conducted in February 1998, the examiner opined that the 
veteran appeared to meet the DSM-IV criteria for chronic 
dysthymic disorder for a greater than 25-year duration.  It 
was stated that the veteran's symptoms of dysthymic disorder 
appeared to have first surfaced after he was forced to 
separate from his wife and two infant children in 1970.  The 
examiner opined that the symptoms of depression noted in 1984 
were the same as those currently consistent with a diagnosis 
of dysthymic disorder.  Diagnoses of dysthymic disorder since 
1972 and cannabis and alcohol abuse in partial remission, 
were made.  

However, an most significantly, in an addendum to that 
examination provided in August 1999, the VA examiner 
indicated that he could not find any other medical findings 
which supported a diagnosis of dysthymic disorder to 1970, 
and explained that the diagnosis was based solely on the 
veteran's history described by the veteran as well as by 
reports from other mental health providers.  

The Board observes that these reports also appear to have 
been based solely on the veteran's unsubstantiated 
statements.  It appears that the reference to reports from 
other health care providers included a review of the May 1996 
private report from the doctor of education in which it was 
noted the veteran had attempted suicide as the result of 
being in the military and away from his family.  There is no 
objective evidence of such incident.

As noted above, the truthfulness of evidence was presumed in 
conjunction with determining whether a claim is well 
grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  
However, having established that the claim is well grounded, 
the Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997).

The evidence shows that both the findings made in May 1996 
and upon VA examination in 1998 were based upon a history 
provided by the veteran, which is unsupported by the 
objective evidence of record.  At both times the veteran 
maintained that his psychiatric problems began as a result of 
being drafted for his first period of service.  The veteran's 
account was accepted at both times at face value, despite the 
fact that there was absolutely no evidence of any psychiatric 
symptomatology, including suicide attempts, during either of 
the veteran's periods of service or for many years 
thereafter.  

Moreover, the veteran's contentions concerning his problems 
with the military upon being drafted do not comport with the 
fact that the records from his first period of service are 
devoid of reference to any problems and, most significantly, 
following the first period of service, he voluntary re-
enlisted into the military and served for a number of years 
before being forced to leave the service because of 
misconduct.  This is hardly consistent with the veteran's 
later reports that being drafted was the root of his 
psychiatric problems.

The Board stresses that a mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); see also Harder v. Brown, 5 Vet. App. 183, 188 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  As 
the Court has noted, "[e]vidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' . . . ." LeShore v. Brown, 8 
Vet. App. 406, 410 (1995).  Further, the Court has found that 
"[a]n opinion based upon an inaccurate factual premise has no 
probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Accordingly, as to both the May 1996 evidence and 
the findings made upon VA examination in 1998 and further 
explained in 1999 addendum, this evidence is found to be of 
no probative value, as the conclusions reached were based 
upon an inaccurate and unsubstantiated factual premise 
provided solely by the veteran.  

In addition, it is clear that the February 1998 VA examiner 
had second thoughts about his report, as is made clear by the 
August 1999 addendum, in which he emphasized that his 
February 1998 conclusions were based, in large measure, on 
the veteran's unsubstantiated statements.

The Board further observes that May 1996 report by the doctor 
of education referred to PTSD, not to dysthymic disorder.  As 
discussed with respect to PTSD, the Board places little 
weight of probative value on the doctor of education's 
medical opinions, particularly since they appear to have been 
based on a self-serving and inaccurate report of medical 
history made by the veteran.

An overall evaluation of the evidence reflects that the 
weight of the evidence is against the claim.  In this regard 
the Board reiterates that the service medical records for 
both periods of service are negative for any evidence of a 
psychiatric disorder.  The Board also finds that the 
testimony and medical history furnished by the veteran to the 
effect that his psychiatric problems began as a result of 
being drafted for service is not credible, given the absence 
of any documentary evidence of psychiatric problems shown 
during service and the fact that the veteran voluntarily 
enlisted for a second period of service.  Furthermore, the 
competent medical evidence reflects that the veteran's 
psychiatric problems have been etiologically linked to drug 
and alcohol use, not to service.  As explained by the Board 
above, the evidence which might serve to etiologically link a 
diagnosis of a psychiatric disorder to service is not 
considered competent or probative, in large measure because 
it is based on inaccurate statements made by the veteran.  
Accordingly, the grant of service connection for a 
psychiatric disability other than PTSD, currently diagnosed 
as dysthymic disorder, is denied.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.

Entitlement to service connection for an acquired psychiatric 
disability other than PTSD is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  As discussed in detail elsewhere in this decision, the veteran was discharged from his second period of 
service under other than honorable conditions in lieu of trial by court martial.  In this case, there is not of 
record an administrative decision issued by the RO addressing the character of the veteran's discharge.  
However, a review of the applicable regulation, 38 C.F.R. § 3.12(a) indicates that compensation unless the 
period of service on which the claim is based was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2).  In this case, the evidence reflects that the veteran signed a 
voluntary request for a discharge for the good of the service in lieu of a court martial.  Accordingly, even in 
the event that any evidence relating to the veteran's claimed psychiatric disorder was shown during his 
second period of service (and the Board believes that such has not been shown in this case), the provisions of 
38 C.F.R. § 3.12 would serve as a bar to the grant of compensation based upon his other than honorable 
period of service.


